Citation Nr: 1751005	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disability other than psoriasis and, if so, whether the claim may be granted.  

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), and, if so, whether the claim may be granted.  

3.  Entitlement to service connection for a right testicle disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to an evaluation in excess of 10 percent for lateral collateral ligament sprain, right ankle.  

9.  Entitlement to a compensable evaluation for psoriasis.  

10.  Entitlement to a compensable evaluation for left hydrocele/spermatocele.  

11.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome (IBS).  

12.  Entitlement to an effective date prior to February 5, 2014, for the award of service connection for IBS.  

13.  Entitlement to an effective date prior to February 5, 2014, for the award of service connection for left hydrocele/spermatocele.  

14.  Entitlement to an effective date prior to February 5, 2014, for the award of service connection for psoriasis.  

15.  Entitlement to an effective date prior to February 5, 2014, for the award of service connection for lateral collateral ligament sprain, right ankle.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran had active service from November 1990 to June 1991 in addition to active duty for training from March 1990 to August 1990.  He had service in Southwest Asia during Desert Shield/Storm.

This matter comes before the Board on appeal of rating decisions by the Department of Veterans Affairs (VA) RO issued in October 2014, January 2015 and February 2016.  

In May 2017, following receipt of the claim at the Board, the Board granted the Veteran's request for an additional 90-day period of time in which to submit additional evidence.  The requested extension of time has passed, additional evidence was received, and the case is now ready for appellate review.  

With regard to the Veteran's application to reopen his claims for service connection for an acquired psychiatric disorder to include PTSD and skin condition other than psoriasis, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Considering the Veteran's arguments submitted by his attorney in October 2017, the Board finds that TDIU is a part of this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

Argument and evidence submitted by the Veteran's attorney in October 2017 was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) initial review.  

The issues of entitlement to increased ratings for IBS, left hydrocele/spermatocele, right ankle and psoriasis, as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In an unappealed January 2011 rating decision, the RO denied service connection for a skin condition based on a finding of no new and material evidence.

2.  The evidence received since the January 2011 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for skin condition other than psoriasis, and does not raise a reasonable possibility of substantiating the claim.

3.  In an unappealed January 2011 rating decision, the RO denied service connection for PTSD.

4.  The evidence received since the January 2011 rating decision as to the issue of service connection for an acquired psychiatric disorder to include PTSD is relevant and probative.

5.  There is no diagnosis of PTSD.

6.  A currently diagnosed acquired psychiatric disorder, unspecified depressive disorder, is related to the Veteran's service-connected IBS, left hydrocele/spermatocele, right ankle disorder and psoriasis.  

7.  Tinnitus is attributable to active service.

8.  A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not attributable to active service.

9.  A sinus disability was not manifest during service and is not otherwise attributable to service.

10.  A right foot disability was not manifest during service and is not otherwise attributable related to service.

11.  A right testicle disability, right hydrocele/spermatocele is attributable to service.

12.  On February 5, 2014, the RO received claims of entitlement to service connection for a right ankle disability and enlarged testicles from the Veteran.

13.  On February 5, 2014, the RO received petitions to reopen the finally denied claims of entitlement to service connection for a skin condition to include psoriasis and IBS from the Veteran.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for a skin condition other than psoriasis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  An acquired psychiatric disorder, unspecified depressive disorder, is proximately due to or the result of his service-connected IBS, left hydrocele/spermatocele, right ankle disorder and psoriasis.  38 C.F.R. §§ 3.303, 3.310 (2016).

5.  Tinnitus was incurred in active service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system, sensorineural hearing loss, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.307, 3.309 (2016).

7.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  A right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  Right hydrocele/spermatocele was incurred in active service.  38 C.F.R. §§ 3.102, 3.303 (2016).

10.  The criteria for an effective date prior to February 5, 2014, for the grant of service connection for either lateral collateral ligament sprain, right ankle, or left hydrocele/spermatocele are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

11.  The criteria for an effective date prior to February 5, 2014, for the grant of service connection for either psoriasis or IBS are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice in a March 2014 and July 2014 letters from the RO as to the claims of service connection and petitions to reopen.  As to the issues precipitated by initial grants of service connection, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as increased rating and effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Service, VA and private treatment records, service personnel records and lay statements have been obtained.  

The Appellant was provided with multiple VA examinations and opinions in association with his claims being decided herein, contained in reports dated in October 2014, December 2014 and January 2015.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Claims to Reopen 

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

A finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In a January 2011 rating decision, the RO denied service connection for PTSD and declined to reopen a previously denied claim for service connection for various skin conditions.  

	Acquired Psychiatric disability to include PTSD

As to PTSD, the 2011 rating decision considered the Veteran's service treatment records and VA examination which did not show PTSD.  The claim was denied because there was no diagnosis of PTSD that was related to service.  The Veteran was notified of the denial of this claim, but he did not file an appeal or submit new and material evidence within one year.

Evidence submitted since the aforementioned rating decision includes additional medical records, a VA examination report, service personnel records and the Veteran's detailed statements about stressors submitted in connection with his March 2014 petition to reopen.  In particular, the Veteran made statements that PTSD was caused by exposure to multiple Scud missiles attacks while in Iraq.  Military personnel records show that the Veteran's military occupational specialty (MOS) was a Bradley Fighting Vehicle Mechanic.  The stressor reported was consistent with the date and environment of military service.  

Under the circumstances, the Board finds that this newly-added evidence indeed is new and material in that it was not previously considered, is not cumulative and speaks directly to elements which were not of record.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Moreover, the newly-added service personnel records are relevant to this claim.  Accordingly, the Board finds that the application for service connection for an acquired psychiatric disability to include PTSD is reopened.

	Skin condition other than psoriasis

As to the claim for skin disorder, the 2011 rating decision considered the Veteran's service treatment records, VA records and examination, and private treatment records including 2004 and 2010 physician's statements deeming his rash, present since service, a manifestation of auto immune disorder.  The RO declined to reopen the claim, previously denied in February 1998 and October 2004, on the basis that the records still did not establish that this condition began during active duty military service, or, that it was caused by his service in Southwest Asia, including as a manifestation of undiagnosed illness.  The rash was medically noted to most likely be a form of psoriasis.  It was noted that service treatment records showed no evidence of complaint of, treatment for, or diagnosis of a rash or symptoms thereof, during active duty service.  The prior rating decisions note VA examination in November 1997 with a diagnosis of guttata psoriasis not related to service.  The Veteran was notified of the denial of this claim, but he did not file an appeal or submit new and material evidence within one year.  

Evidence submitted since the aforementioned rating decision includes additional medical records, a VA examination report, medical literature about psoriasis, service personnel and treatment records and the Veteran's statement about his skin condition.  In particular, VAMC records show diagnosis of psoriasis confirmed by a biopsy in November 2013.  Service treatment records show that he was treated for poison ivy in August 1990, however, this condition was considered acute and resolved in service.  A subsequent VA examination for skin in December 2014 reflects the opinion that the recent diagnosis of psoriasis confirmed in November 2013 is as likely as not linked to military service because he has been treated for chronic skin conditions since November 1991 - shortly after discharge.  The examiner indicated that the presentation of the psoriasis was atypical but it had been suspected since November 1991, and the firm biopsy proven diagnosis was not made until November 2013.  The report indicates that there are no pertinent physical findings, complications, conditions, signs and/or symptoms not attributable to psoriasis.  

Here, the Board notes that service connection has been granted for psoriasis in the 2014 rating decision on appeal based on this positive medical opinion.  

Since the 2011 rating decision, evidence added to the record does not support the existence of a skin disability other than psoriasis during service or at any time post service.  Rather, it has been clarified by the December 2014 skin examination that there is no other skin condition present than psoriasis, for which service connection is now in effect.  The 'new' evidence is thus wholly against the claim, and merely reinforces the prior determination that there is no skin condition other than psoriasis that is related to service.  The evidence is not relevant to the Veteran's claim because it does not show any current skin condition other than psoriasis and service.  To the extent that this claim involves a contention of undiagnosed illness, as the veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.  However, there remain no additional symptoms of the skin not attributed to psoriasis, as noted by the examiner.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156 (a).  The Board concludes that the evidence added to the record since the 2011 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the 2011 decision has not been cured, and the claim of entitlement to service connection for skin condition other than psoriasis, to include as due to undiagnosed illness, may not be reopened.

III.  Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases to include arthritis, psychosis, sensorineural hearing loss, tinnitus and other organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d). 

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      Acquired Psychiatric Disability to include PTSD

This claim will now be addressed on the merits as it has been reopened.  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 
38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Significantly in this case, there is no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V, as confirmed by VA examination.  See October 2014 examination report.  This claim has been expanded since being reopened a claim for service connection for acquired psychiatric disability to include PTSD.  The Veteran's verified service in Southwest Asia during Desert Shield/Storm was deemed by the RO to be sufficient evidence for stressor consideration based on fear of hostile military or terrorist activity, and examination was conducted, but no psychiatric diagnosis of PTSD was made in the October 2014  or December 2010 examination reports.  Most compelling is the fact that the October 2014 examination included consideration of the recently added service personnel records, service treatment records and all of the evidence in the claims folder, including the Veteran's reported stressors.  The examiner stated that there was no mental disorder diagnosis related to military service.  The Veteran's reported stressor was that he "wore protective gear for 30 days while deployed in Desert Storm."  The examiner found that this did not meet "criterion A" for a diagnosis of PTSD in that it was not adequate to support a diagnosis of PTSD.  His stressor was medically determined to be neither related to fear of hostile military nor related to personal assault.  

The competent VA medical opinion evidence (the 2014 examination report) is clear in that PTSD is not present.  However, VA treatment records cited by the Veteran's attorney do in fact show diagnoses of mood disorder and anxiety in 2010.  Moreover, a February 2017 letter from the Veteran's friend reflects his observations that the Veteran is in a panicked state due to his anxiety.  He notes that the Veteran has been like this for three years.  He reports the Veteran's behavior, hygiene and ability to interact with others appears severely impaired.  

The attorney submitted an April 2017 report from licensed psychologist H. H-G., PhD, which indicates that the Veteran has a diagnosis of unspecified depressive disorder that is due to service-connected IBS, left hydrocele/spermatocele, right ankle disorder and psoriasis.  She based this opinion upon interview of the Veteran, review of the claims folder and citations to medical treatises.  

The Board finds the February 2017 examination report to be well-supported and thorough as it relates to the claim of secondary service connection.  To the extent that the examiner is asserting that the condition was present since service, the Board finds that the preponderance of the evidence is against that proposition, as competent VA psychiatric examinations in 2010 and 2014 show no psychiatric disorder.  Nevertheless, the opinion is sufficient to support a grant of service connection on a secondary basis.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for include PTSD and the benefit-of-the-doubt doctrine is not for application.  However, service connection for unspecified depressive disorder as secondary to IBS, left hydrocele/spermatocele, right ankle disorder and psoriasis is warranted.

	Bilateral Hearing Loss

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran has current bilateral hearing loss disability as shown in the October 2014 VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:


HERTZ


500
1000
2000
3000
4000
Avg
 
RIGHT
15
15
20
20
60
29
 
LEFT
15
15
20
20
70
31
 

Maryland CNC speech discrimination results were 100% bilaterally.  

The Board concedes that as a Bradley Fighting Vehicle mechanic, who served in Southwest Asia in support of Operation Desert Shield/Storm, he was exposed to noise trauma in service.  Thus, the only issue before the Board is whether there is a nexus between either Veteran's bilateral hearing loss disability and his period of active service.

As explained below, the weight of the evidence compels the conclusion that the Veteran's current bilateral hearing loss is not related to service, including the acknowledged in-service noise exposure.  

Prior to the 2014 diagnosis of bilateral sensorineural hearing loss, there is no significant showing of post-service hearing loss.  

Service treatment records include an enlistment examination in February 1990 with the following audiometric results: 



HERTZ

500
1000
2000
3000
4000
 
RIGHT
10
5
0
5
5
 
LEFT
10
0
0
10
30
 

Separation examination in April 1991 with the following audiometric results:


HERTZ

500
1000
2000
3000
4000
 
RIGHT
5
0
0
15
10
 
LEFT
5
0
0
10
30
 

Ears were noted to be normal during both examinations, and no hearing loss was noted by the Veteran.  A reference audiogram in May 1991 showed a 35 decibel loss at 4000 Hertz in the right ear.  

As to the current bilateral hearing loss, the VA examiner in 2014 found it was not as likely as not due to noise exposure in service.  She noted no hearing loss in the right ear in service as shown by audiograms in service.  As to the left ear, she observed that there was no change in the thresholds during service, noting normal hearing at 500 through 3000 Hertz and mild hearing loss starting at 4000 Hertz.  She found no significant change or decrease in hearing.  While that left ear hearing loss existed prior to service, the examiner found it was not aggravated beyond normal progression in service.  It was thus concluded that the current hearing loss was not related to service to include conceded noise exposure.  

Here, it is uncontroverted that bilateral hearing loss disability as defined by VA initially manifested many years following service.  Hearing loss was first noted/reported in 2014, with diagnosis in October 2014.  The Board emphasizes the multi-year gap between discharge from active duty service (1991) and evidence of disability in approximately 2014.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, with post-service records showing that sensorineural hearing loss has been first noted in the record not before 2014, hearing loss has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although sensorineural hearing loss is an enumerated chronic disease, it was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.  A careful reading of the Veteran's contentions supports the conclusion that he is not arguing continuity of symptomatology.  

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he argues there was acoustic trauma in service, which the Board concedes, the Veteran has not asserted that hearing loss was present in service or for years following service, and the evidence does not suggest otherwise.  

Second, the medical opinion evidence preponderates against a relationship between the current hearing loss and in-service noise exposure.  There are no positive nexus opinions of record.

The Board finds the VA opinion on hearing loss probative.  The examiner supported the conclusion with an adequate rationale.  The only evidence in support of the Veteran's claim is his vague assertion that a bilateral hearing loss disability is related to service.  

Again, the Veteran is competent to report hearing loss in his 2014 claim.  However, the Board finds the VA examiner's opinion as to no onset in service and no relationship between present disease and service to be well supported and not inconsistent with the record.  It is more probative than the Veteran's vague assertions that hearing loss first noted in the record in 2014 is due to noise exposure in service.  The Veteran's lay statements are respectfully considered but are outweighed by the VA examiner's opinion that considered the Veteran's lay statements, clinical results, and accepted noise exposure consistent with the Veteran's assertions.  

In reaching this conclusion, the Board has considered the provisions of 38 U.S.C.A. § 1154(b).  We accept that he had in-service noise exposure.  However, his statements, even taken at face value, do not establish that he had hearing loss during service.

	Tinnitus

The Board finds that the evidence is essentially in equipoise as to whether the current disability of tinnitus, diagnosed in the October 2014 VA audiological examination, is related to conceded acoustic trauma in service.  Accordingly, service connection is warranted.  

The VA audiological examination records the Veteran's contentions that tinnitus began following an explosion while on active duty.  The Veteran has contended that the condition has existed since that time.  Service treatment records contain no reference to tinnitus.

While the examiner in 2014 opined that tinnitus was not as likely as not due to service because there was neither significant change in hearing nor notation of tinnitus in service, the Board finds that the Veteran's contentions as to continuous tinnitus following an explosion while on duty in Southwest Asia sufficient to produce equipoise under the circumstances of his service.  It is reasonable that his deployed service included exposure to weapons firing and ordnance detonation.  The Veteran has not contradicted himself as to the continuous presence of this subjective condition since service.  Thus, service connection for tinnitus is warranted.

      Sinus Condition

The Board concedes that the Veteran has sinusitis as noted in the October 2014 VA sinus examination.  However, the preponderance if the evidence demonstrates that this condition was first noted many years after service, and that the current condition is not related to service or isolated and acute symptoms in service.  

Service treatment records show the Veteran was treated in March 1991 with Dimetapp for "sinusitis."  The separation examination indicates that the problem "resolved."  Clinical examination of the sinuses was normal at the April 1991 separation examination.  

VA treatment records contain a problem list indicating acute frontal sinusitis dating from December 2002 without significant treatment prior to 2014.  

VA sinus examination in October 2014 indicates a current sinus condition was less likely than not incurred in or caused by service.  The examiner concluded that the incident in service was more likely one of allergic rhinitis and was unrelated to the current sinus condition.  It was explained that the isolated episode treated in 1991 sounded more like rhinitis than sinusitis since he was not given antibiotics and it resolved with a decongestant.  With no other episodes in the service, the examiner found that the current symptoms are not related to the above isolated episode 23 years prior.  

Thus, the weight of the competent evidence shows that sinusitis initially manifested many years following service.  The Board emphasizes the multi-year gap between discharge from active duty service and evidence of disability years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)

The Board finds the opinion by the VA examiner to be well-supported, consistent with the record and uncontroverted by other medical or otherwise competent evidence.  The Veteran's lay statements are respectfully considered but are outweighed by the VA examiner's opinion that considered the Veteran's lay statements, clinical results, and in-service treatment as described.  

In short, there is no credible evidence of record that the current sinus condition was incurred or manifested in-service, or that it is related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

      Right Foot

While the Veteran seeks service connection for a right foot condition, as the record fails to show current disability, service connection is not warranted.  

It is uncontroverted that the Veteran sought treatment in service for twisted right ankle in February 1991.  He suffered an ankle sprain which was also accompanied by tenderness, mild swelling, and ecchymosis of lateral foot.  Parenthetically, service connection is in effect for right ankle disability.  

However, there are no problems with right foot now that are not considered in the right ankle rating.  Here, VA examination in October 2014 contains the examiner's assessment that there are no current right foot problems.  The examiner arrived at this conclusion following review of the record and interview of the Veteran in conjunction with the examination.  The conclusion was that the foot contusion occurred in the service but was self-limited without sequelae.

The VA medical opinion evidence is clear in that a current disability of right foot contusion is not present.  The Board finds the VA examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record shows that the Veteran does not have a right foot disability nor has he had such during any period of his appeal.  His assertions are outweighed by the VA opinion evidence showing no disability.  Moreover, he himself reported no current symptoms during his October 2014 examination.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right foot disability and the benefit-of-the-doubt doctrine is not for application.

	Right Testicle

The Veteran seeks service connection for a right testicle condition, claiming it is the same condition for which service connection has been granted for the left testicle.  Service connection has been granted for left hydrocele/spermatocele based largely on a 2015 VA medical opinion that considered only the left testicle.  However, for the reasons that follow, the Board reasonably infers that the conditions present in the left and right testicles cannot be distinguished from each other, and service connection is warranted.  

A review of the VA treatment records reflects ultrasound in February 2002 showing bilateral hydrocele, larger on the left.  A September 2011 ultrasound showed large multi-septated cystic lesions in the region of the epididymis bilaterally, left greater than right, compatible with spermatoceles and increased since 2002.  

VA examination in October 2014 notes diagnosis of bilateral spermatocele/hydrocele diagnosed in 2012.  The Veteran reported bilateral scrotal masses since the early 1990's with the left side always being larger.  Initially it was thought that these masses represented inguinal hernia.  However, recent evaluation with scrotal ultrasound show these to be combined hydrocele/spermatocele.  The examiner noted that the pertinent physical finding was bilateral cystic scrotal masses which on ultrasound appear to be combined spermatocele/hydrocele.  The scrotal masses were described as large enough that it is difficult for the Veteran to walk.  

A January 2015 VA medical opinion indicates that the left groin pain the Veteran experienced in 1991 was more likely than not directly related to the subsequent diagnosis of left hydrocele/spermatocele.  The examiner noted that the diagnosis only became evident following an ultrasound of the left hemiscrotum which was done several years later.  

The Board finds that in fact there is a condition of the right testicle, hydrocele/spermatocele that is indistinguishable from the service-connected left hydrocele/spermatocele.  The opinion of the VA examiners in conjunction with the documented treatment record constitute the most probative evidence of record on the issue of a relationship between the current right hydrocele/spermatocele and service.  The Board reasonably infers that the current disability of right hydrocele/spermatocele is related to service in the same way as the left hydrocele/spermatocele.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran, the Board finds that the weight of evidence supports granting service connection for right hydrocele/spermatocele.  



IV.  Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1). 

When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p) (2016). 

      Right ankle disability and Left Hydrocele/spermatocele

Based on a careful review of the record, the Board finds that a claim for service connection for right ankle disability and left hydrocele/spermatocele was not received by VA prior to February 5, 2014.  This is more than a year following separation from service.  There is simply no evidence reflecting a claim for these disabilities prior to that date.  

The medical evidence associated with the claims includes most notably VA examination reports dated in October 2014 with an addendum opinion regarding left hydrocele/spermatocele dated in January 2015.  This medical evidence supported the grant of service connection for these disabilities.  

As there was no communication or submission of evidence from the Veteran evincing intent to apply for entitlement to service connection for right ankle disability or left hydrocele/spermatocele prior to February 5, 2014, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no earlier communications pertaining to the service-connected right ankle disability or left hydrocele/spermatocele prior to February 5, 2014; and while there are multiple claims filed prior to that date, the Veteran made no mention of any relevant symptomatology.  Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.  

In addition, entitlement to service connection for right ankle disability or left hydrocele/spermatocele was not based on any act or administrative issue, see 38 U.S.C.A. § 5110 (g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis. 

Therefore, under the laws and regulations pertaining to effective dates, February 5, 2014, is the appropriate effective date for the grant of entitlement to service connection for both right ankle disability and left hydrocele/spermatocele.  Neither the Veteran nor his representative offered any specific evidence or argument of legal error in support of these claims. 

The preponderance of the evidence is against an effective date prior to February 5, 2014, for the grant of entitlement to service connection for either right ankle disability or left hydrocele/spermatocele, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

	IBS and Psoriasis

In his February 5, 2014, communication with VA, the Veteran indicated that he was seeking service connection for a skin condition and diarrhea.  The RO noted correctly that these claims had been previously denied in an unappealed January 2011 rating decision.  The RO ultimately reopened these claims and granted service connection for IBS and psoriasis, assigning the February 5, 2014, effective date consistent with the date of the Veteran's petition to reopen. 

On review, the Board does not find correspondence or other evidence following the January 2011 final rating decision and prior to February 5, 2014, that could be reasonably construed as a claim to reopen service connection for either IBS or psoriasis.  The sole document is a VA 21-4138 Statement in Support of Claim from the Veteran, received by VA January 29, 2014, that reads, "I need a copy of the letter of denial on my claim."  The Board does not interpret this as a claim to reopen.  Thus, the date of the reopened claim is February 5, 2014.

Despite the Veteran's implied argument that the effective date for these claims should go back to when he filed his initial claims for service connection, for the foregoing reasons, the date cannot be any earlier than the date he filed the claim to reopen, on February 5, 2014.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (r).  There were no unadjudicated claims prior to February 5, 2014.  Neither the Veteran nor his representative offered any specific evidence or argument of legal error in support of these claims. To the extent that the Veteran is asserting some form of freestanding claim for earlier effective dates, such a possibility vitiates the rule of finality.  Accordingly, to the extent that he has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decisions, his appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence to reopen a claim of service connection for a skin condition other than psoriasis has not been received; the claim is denied.

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability to include PTSD, to that extent only, the claim is granted.

Service connection for PTSD is denied.

Service connection for the acquired psychiatric disorder of unspecified depressive disorder, as secondary to service-connected cervical IBS, left hydrocele/spermatocele, right ankle disorder and psoriasis is granted.

Service connection for right hydrocele/spermatocele is granted.

Service connection for a right foot disability is denied.

Service connection for a sinus disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

An effective date prior to February 5, 2014, for the award of service connection for IBS is in part denied and in part dismissed.

An effective date prior to February 5, 2014, for the award of service connection for left hydrocele/spermatocele is denied.  

An entitlement to an effective date prior to February 5, 2014, for the award of service connection for psoriasis is in part denied and in part dismissed.  

An effective date prior to February 5, 2014, for the award of service connection for lateral collateral ligament sprain, right ankle, is denied.  


REMAND

The Veteran has urged in multiple written communications and in recent VA treatment records that his service-connected IBS, left hydrocele/spermatocele, right ankle and psoriasis are more severe than indicated by the currently-assigned ratings throughout the entire period on appeal.  In this regard, the Board notes that the most recent VA examination reports of record for each disability are comparatively remote in time when viewed in the context of the recent complaints of symptom amplification, each having occurred in October 2014.  In light of the Veteran's recent credible statements that he perceives his disability picture as more severe for each of these disabilities, and mindful that the most recent examinations are each several years old, examinations must be afforded to accurately assess his current level of each functioning with regard to each of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Moreover, as to the right ankle rating, during the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The new examination must comply with Correia.  

As to TDIU, the Veteran has claimed that he is disabled due to multiple service-connected disabilities.  See October 2017 attorney argument.  The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess his right ankle disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.  Schedule the Veteran for VA examination(s) to assess his psoriasis, IBS and left hydrocele/spermatocele.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  Conduct any additional development pertinent to the TDIU.

4.  After completing the requested action, readjudicate the claims in light of all pertinent evidence.  As to IBS, all potentially relevant VA diagnostic codes are for consideration, to include but not limited to those for ulcerative colitis.  See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2016).  If any benefit sought remains denied, furnish to the Veteran and his attorney-representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


